DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on June 21, 2022, the applicants have filed RCE. The applicants have also amended claims 1, 8, 14 and 19-21.
3. Claims 1, 3, 5-8, 10, 12-17 and 19-23 are pending in the application.

Response to Arguments
4. Applicant's arguments filed on June 21, 2022 have been fully considered but they are not persuasive regarding indefiniteness rejection of claims 8, 10-13 and 19-23. The applicants have amended claims to overcome enablement rejection. Regarding indefiniteness rejection of claims 8, 10, 12-13 and 19-23, the applicants did not separate compound claims from method of inhibiting PPIase activity as well as method of preparing compounds and method of inhibiting growth of bacteria. It is still not clear who is being administered to inhibit PPIase activity and steps of administration are still missing in claims 8, 10, 12-13 and 19-20. On the other hand, the applicants did amend claims 21-23 to include step of administration for inhibiting growth of bacteria but these claims depend upon claim 8 which is directed to compound of formula II and therefore, are very confusing.
Conclusion
5. Rejection of claims 8, 10, 12-13 and 19-23 under 35 U.S.C. 112, second paragraph is maintained for the reasons of record.
                              NEW     GROUNDS     OF    REJETION
Claim Rejections - 35 USC § 112
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. Claims 1, 3, 5-8, 10, 12-13 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating pulmonary fibrosis with compound of formula II, does not reasonably provide enablement for inhibiting activity of every known PPIase enzyme in the art.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The specification does teach efficacy of compound of formula II in pulmonary fibrosis and therefore will have utility for treating pulmonary fibrosis. However, there is no teaching or guidance present in the specification for inhibiting activity of every known PPIase enzyme in the art including MIP, FKBP65 and FKBP12. The compounds of formula II are novel and therefore, there are no prior art references showing inhibition of every known PPIase enzyme following administration of compounds of formula II. There are no working examples present showing efficacy of compounds of formula II for inhibiting activity of every known PPIase enzyme in the art including MIP, FKBP65 and FKBP12. In absence of such teachings, guidance, prior art and working examples, it would require undue experimentation to demonstrate efficacy of compounds of formula II to inhibit activity of every known PPIase enzyme in the art including MIP, FKBP65 and FKBP12 and hence its utility for inhibiting activity of every known PPIase enzyme in the art.
9. Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting growth of Klebsiella Pneumoniae with compound of formula II, does not reasonably provide enablement for inhibiting growth of every known bacteria in the art.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The specification does teach efficacy of compound of formula II for inhibiting growth of Klebsiella Pneumoniae as shown in figure 3 and therefore will have utility for inhibiting growth of Klebsiella Pneumoniae. However, there is no teaching or guidance present in the specification for inhibiting growth of every known bacteria in the art. The compounds of formula II are novel and therefore, there are no prior art references showing inhibition of growth of every known baceria in the art following administration of compounds of formula II. There are no working examples present showing efficacy of compounds of formula II for inhibiting growth of every known bacteria in the art. In absence of such teachings, guidance, prior art and working examples, it would require undue experimentation to demonstrate efficacy of compounds of formula II to inhibit growth of every known bacteria in the art and hence its utility for inhibiting growth of every known bacteria in the art.
Allowable Subject Matter
10. Claims 14-17 are allowed.
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                   /CHARANJIT AULAKH/                                   Primary Examiner, Art Unit 1625